Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.


Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 8-11, 13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhai et al., US 10,572,153 B2 (hereinafter Singhai) in view of Shah et al., US 2018/0150548 (hereinafter Shah).

For claim 1, Singhai teaches an apparatus, comprising: 
processor(s) that may process instructions to implement functionality described herein”); and 
a non-transitory computer readable storage medium encoded with instructions executable by a processor (see col. 5 line 63 – col. 6 line 24), the non-transitory computer-readable storage medium comprising: 
instructions to apply a compression method to compress data into a compressed object (see col. 11, lines 45-55 teaches "an application 102 may submit a block of data (e.g., via a regular write operation), and the storage controller 106 may compress the data."  This teaches compressing data to form a compressed object.  Col. 13, lines 30-35 teaches that "compressed payload 210 may be encoded using various compression methods such as deduplication."  Deduplication is a compression method); 
instructions to generate a footer (see col. 11, lines 45-55 teaches "the storage controller 106 may compress the data, generate validity check information on the compressed data (e.g., using cyclic redundancy check), and store the compressed data along with its validity check information."  The validity check information is recognized as a footer.  Further, col. 11, lines 50-60 teaches compressed data validity check information is placed "into the variable size metadata 206 (e.g., in the metadata 208b or 208c) portion of the container 202."  Thus, the validity check information can include uncompressed validity check metadata 208b and compressed validity check metadata 208c as set forth in col. 11, lines 25-30) that includes a compressed data signature for the compressed object (see col. 11, lines 50-60 teaches "The application 102 may 
instructions to add the footer in the compressed object (see col. 11, lines 45-60 teaches "the storage controller 106 may compress the data, generate validity check information on the compressed data (e.g., using cyclic redundancy check), and store the compressed data along with its validity check information."  The validity check information is recognized as a footer, teaches "the storage controller reads the data in compressed form, packs the data into the container 202 structure, puts in compressed data validity check information into the variable size metadata 206 (e.g., in the metadata 208b or 208c) portion of the container 202, and transmits the container 202 to the application 102."  This teaches that the compressed validity check information is included with the compressed data in the container as metadata 208b or 208c.), wherein the other nodes, including the at least one node, verify the compressed object using the compressed data signature in the footer without decompressing the compressed object (see col. 11, lines 50-60 teaches "The application 102 may then issue a read compressed request, in response to which, the storage controller reads the data in compressed form, packs the data into the container 

Shah teaches “wherein at least one node of other nodes within a storage network is not capable of performing the compression method” (see [0041], “determine whether a compression technique has been applied and what compression techniques has been applied...scan...signature that indicates the compression technique applied to the unknown data object,” [0067], header...may be scanned for a ‘magic number’ or other digital signature identifying the compression schema” wherein determining compression technique for unknown object represents a storage node not capable of performing compression method because “Once the compression schema is determined, the portion of the unknown data object (obtained at 830) may be decompressed according to the determined decompression schema”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Singhai with the teachings of Shah to help identify an unknown compression technique applied to an unknown data object so that the data object may be analyzed and processed (see Shah, [0067]).

Shah teaches “footer that includes an uncompressed data signature of the data” (see [0044], “specific file type (e.g., by examining...signatures, markers, fields, or other characteristics,” [0064], “data objects may be marked, tagged, or otherwise considered unknown data objects,” [0068], “profile or otherwise represent the portion of the unknown data object....For example, one or more features (e.g., size, header fields, etc.) of the portion of the unknown data object may be determined as the representation of the portion and analyzed” where feature identified in header field associated with unknown data object represents footer with uncompressed data signature of the data).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Singhai with the teachings of Shah to provide metadata information about the unknown and uncompressed data object to determine data schemas associated with the unknown data object (see Shah, [0068] – [0069]).

For claim 2, the combination teaches wherein the apparatus and the other nodes comprise a common set of decompression capabilities (see Shah, [0067], decompressing the data according to multiple different compression schemas” representing common set of decompress capabilities). 

For claim 3, the combination teaches wherein the uncompressed data signature comprises an object signature to verify that the compressed object is a correct object (see Shah, [0044], [0064], [0068], “profile or otherwise represent the portion of the unknown data object....For example, one or more features (e.g., size, header fields, etc.) of the portion of the unknown data object may be determined as the representation of the portion and analyzed). 

For claim 5, the combination teaches wherein the non-transitory computer-readable storage medium further comprises: 
instructions to receive a transferred compressed object from another node (see Singhai, col. 11, lines 50-60 teaches "the storage controller … puts in compressed data validity check information into the variable size metadata 206 (e.g., in the metadata 208b or 208c) portion of the container 202, and transmits the container 202 to the application 102. The application 102 may then perform a validity check on the compressed data."  This teaches receiving a compressed object at the application; the object is sent by the storage controller.  The application 102 and the storage device 105 are recognized as separate nodes, connected by bus 124.  See FIG. 1.  Col. 6, lines 25-30 teaches "a bus 124 may include a communication bus for transferring data between components of a 
instructions to process the transferred compressed object with a respective footer in the transferred compressed object (see col. 11, lines 50-60 teaches "The application 102 may then issue a read compressed request, in response to which, the storage controller reads the data in compressed form, packs the data into the container 202 structure, puts in compressed data validity check information into the variable size metadata 206 (e.g., in the metadata 208b or 208c) portion of the container 202, and transmits the container 202 to the application 102.   The application 102 may then perform a validity check on the compressed data (e.g., before doing further processing of the container 202 or compressed data."  This teaches that the compressed data validity check information is included with the compressed data in the container and then it is processed by doing a validity check.  The validity check information is recognized as a footer). 

For claim 6, the combination teaches wherein the instructions to process comprise verifying an integrity of the transferred compressed object via a respective compressed data signature in the respective footer (see Singhai, col. 11, lines 50-60 teaches "The application 102 may then issue a read compressed request, in response to which, the storage controller reads the data in compressed form, packs the data into the container 202 structure, puts in compressed data validity check information into the variable size metadata 206 

For claim 8, Singhai teaches a method, comprising: 
receiving, by a processor of a node in a data storage network comprising a plurality of nodes, data (see col. 20, lines 10-20 teach "At 602, the storage controller 106 receives uncompressed data, which may accompany the compress buffer request. As such, an application 102 can use the compression (and controller 202 creation) capabilities of a storage device 105 (e.g., including a storage controller 106) as a service to compress and decompress data without necessarily expending additional CPU time (e.g., if the application 102 and/or operating system 104 use a separate processor from the storage controller 106) or writing data to the storage media 122."  The storage controller has a processor, and receives the data.  The application 102 and the storage device 105 are recognized as separate nodes, connected by bus 124.  See FIG. 1.  teaches "A bus 124 may include a communication bus for transferring data between components of a system 100 or between computing devices."); 
compressing, by the processor, the data into a compressed object via a compression method that at least one node of the plurality of nodes in the data storage network (see col. 11, lines 45-55 teaches "an application 102 may submit a block of data (e.g., via a regular write operation), and the storage controller 106 may compress the data."  This teaches compressing data to form a compressed object.); 
generating, by the processor, a footer (see col. 11, lines 45-55 teaches "the storage controller 106 may compress the data, generate validity check information on the compressed data (e.g., using cyclic redundancy check), and that includes a compressed data signature of the compressed object (see col. 11, lines 50-60 teaches "The application 102 may then issue a read compressed request, in response to which, the storage controller reads the data in compressed form, packs the data into the container 202 structure, puts in compressed data validity check information into the variable size metadata 206 (e.g., in the metadata 208b or 208c) portion of the container 202, and transmits the container 202 to the application 102."  This teaches that compressed validity check information is included.  Specifically, col. 11, lines 25-30 teaches "compressed validity check metadata 208c."), wherein the plurality of nodes verifies the compressed object using the compressed data signature and without decompressing the compressed object (see col. 11, lines 50-60 teaches "The application 102 may then issue a read compressed request, in response to which, the storage controller reads the data in compressed form, packs the data into the container 202 structure, puts in compressed data validity check information into the variable size metadata 206 (e.g., in the metadata 208b or 208c) portion of the container 202, and transmits the container 202 to the application 102.   The application 102 may then perform 
adding, by the processor, the footer to the compressed object (see col. 11, lines 45-60 teaches "the storage controller 106 may compress the data, generate validity check information on the compressed data (e.g., using cyclic redundancy check), and store the compressed data along with its validity check information."  The validity check information is recognized as a footer, teaches "the storage controller reads the data in compressed form, packs the data into the container 202 structure, puts in compressed data validity check information into the variable size metadata 206 (e.g., in the metadata 208b or 208c) portion of the container 202, and transmits the container 202 to the application 102."  This teaches that the compressed validity check information is included with the compressed data in the container as metadata 208b or 208c.). 

Shah teaches “wherein at least one node of other nodes within a storage network is uncapable of performing” (see [0041], “determine whether a compression technique has been applied and what compression techniques has been indicates the compression technique applied to the unknown data object,” [0067], header...may be scanned for a ‘magic number’ or other digital signature identifying the compression schema” wherein determining compression technique for unknown object represents a storage node not capable of performing compression method because “Once the compression schema is determined, the portion of the unknown data object (obtained at 830) may be decompressed according to the determined decompression schema”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Singhai with the teachings of Shah to help identify an unknown compression technique applied to an unknown data object so that the data object may be analyzed and processed (see Shah, [0067]).

Shah teaches “footer that includes an uncompressed data signature of the data” (see [0044], “specific file type (e.g., by examining...signatures, markers, fields, or other characteristics,” [0064], “data objects may be marked, tagged, or otherwise considered unknown data objects,” [0068], “profile or otherwise represent the portion of the unknown data object....For example, one or more features (e.g., size, header fields, etc.) of the portion of the unknown data object may be determined as the representation of the portion and analyzed” where feature identified in header field associated with unknown data object represents footer with uncompressed data signature of the data).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Singhai with the teachings of Shah to provide metadata information 

For claim 9, the combination teaches further comprising: 
transmitting, by the processor, the compressed object with the footer to a second node in the data storage network, wherein the compression method includes hardware compression that utilizes hardware of the node and second node does not have hardware to perform the hardware compression (see Shah, [0014], [0040], receiving data objects as a second node, [0041], “determine whether a compression technique has been applied and what compression techniques has been applied...scan...signature that indicates the compression technique applied to the unknown data object,” [0067], header...may be scanned for a ‘magic number’ or other digital signature identifying the compression schema” wherein determining compression technique for unknown object represents a storage node not capable of performing compression method because “Once the compression schema is determined, the portion of the unknown data object (obtained at 830) may be decompressed according to the determined decompression schema”). 

For claim 10, the combination teaches wherein an integrity of the compressed object is verified by the second node with the compressed data signature that verifies that a buffer of the compressed object is intact (see Singhai, col. 11, lines 30-35 teaches "a receiving computing device may check the compressed validity 

For claim 11, the combination teaches wherein the second node verifies that the compressed object is a correct object via the uncompressed data signature (see col. 11, lines 15-25 teaches "The uncompressed data may be compressed into the compressed payload 210, transmitted to another computing device along with the fixed size metadata 204 and variable size metadata 206 in the container decompressed back into the uncompressed data, which may then be checked using the uncompressed validity check metadata 208b."  Another computing device, which is the receiving computing device, verifies the compressed payload is correct using the uncompressed validity data, after the compressed payload has been decompressed). 

For claim 13, the combination teaches wherein the uncompressed data signature comprises an object signature (see Singhai, col. 11, lines 5-15 teaches "validity check metadata may include validity check information (e.g., cyclic redundancy code… the validity check metadata 208c may not be, itself, compressed."  This teaches uncompressed validity check metadata includes a cyclic redundancy 

For claim 15, the combination teaches the method of claim 8, wherein the footer includes identification of a compression method and a compressed data size of the compressed object (see Shah, [0041], “Compression recognition 424 may evaluate the portion from an unknown data object to determine whether a compression technique has been applied and what compression techniques has been applied. For example, compression recognition 424 may scan the portion for a "magic number" or other signature that indicates the compression technique applied to the unknown data object”). 

For claim 16, Singhai teaches a non-transitory computer readable storage medium encoded with instructions executable by a processor of a node in a data storage network (see col. 6, lines 1-10 teaches "non-transitory computer-usable (e.g., readable, writeable, etc.) medium, which can be any non-transitory apparatus or device that can contain, store, communicate, propagate or transport instructions, data, computer programs, software, code, routines, etc., for processing"), the non-transitory computer-readable storage medium comprising: 
instructions to receive a compressed object from a second node in the data storage network, wherein the compressed object is an uncompressed data object compressed by the second node using hardware compression (see col. 11, lines 50-60 teaches "The application 102 
instructions to locate a footer included in the compressed object (see col. 11, lines 45-55 teaches "the storage controller 106 may compress the data, generate validity check information on the compressed data (e.g., using cyclic redundancy check), and store the compressed data along with its validity check information."  The validity check information is recognized as including a footer and is located because it is stored), wherein the footer includes a compressed data signature based on the compressed object (see col. 11, lines 50-60 teaches "The application 102 may then issue a read compressed request, in response to which, the storage controller reads the data in compressed form, packs the data into the container 202 structure, puts in compressed data validity check information into the variable size metadata 206 (e.g., in the metadata 208b or 208c) portion of the container 202, and transmits the container 202 to the application 102."  This teaches that compressed validity 
instructions to verify an integrity of the compressed object via the compressed data signature found in the footer and without decompressing the compressed object (see col. 11, lines 50-60 teaches "The application 102 may then issue a read compressed request, in response to which, the storage controller reads the data in compressed form, packs the data into the container 202 structure, puts in compressed data validity check information into the variable size metadata 206 (e.g., in the metadata 208b or 208c) portion of the container 202, and transmits the container 202 to the application 102.   The application 102 may then perform a validity check on the compressed data (e.g., before doing further processing of the container 202 or compressed data." This suggests that the application 102 is able to verify the compressed data with the data validity check information). 

Shah teaches “wherein the node does not have hardware components to perform the hardware compression” (see [0041], “determine whether a compression technique has been applied and what compression techniques has been applied...scan...signature that indicates the compression technique applied to the unknown data object,” [0067], header...may be scanned for a ‘magic number’ or other digital signature identifying the compression schema” wherein determining compression technique for unknown object represents a storage node not capable of performing compression method because “Once the compression schema is determined, the portion of the unknown data object (obtained at 830) may be decompressed according to the determined decompression schema”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Singhai with the teachings of Shah to help identify an unknown compression technique applied to an unknown data object so that the data object may be analyzed and processed (see Shah, [0067]).

Shah teaches “uncompressed data signature based on the uncompressed data object” (see [0044], “specific file type (e.g., by examining...signatures, markers, fields, or other characteristics,” [0064], “data objects may be marked, tagged, or otherwise considered unknown data objects,” [0068], “profile or otherwise represent the portion of the unknown data object....For example, one or more features (e.g., size, header fields, etc.) of the portion of the unknown data object may be determined as the representation of the portion and analyzed” where feature identified in header field associated with unknown data object represents footer with uncompressed data signature of the data).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Singhai with the teachings of Shah to provide metadata information about the unknown and uncompressed data object to determine data schemas associated with the unknown data object (see Shah, [0068] – [0069]).

instructions to verify that the compressed object is a correct object based on the uncompressed data signature” (see Shah, [0041], “A data object that is compressed according to the lzip compression scheme may have a hex signature ("4C 5A 49 50") at the start of the data object, for instance, which compression recognition 424 may match with an lzip profile that includes the hex signature for recognizing lzip compressed files,” [0044], [0064], “data objects may be marked” [0067] – [0068], “features...header fields” represent verifying uncompressed data signature).

For claim 17, the combination teaches wherein the uncompressed data signature comprise an object signature (see Shah, [0044], “specific file type (e.g., by examining...signatures, markers, fields, or other characteristics,” [0064], “data objects may be marked, tagged, or otherwise considered unknown data objects,” [0068], “profile or otherwise represent the portion of the unknown data object....For example, one or more features (e.g., size, header fields, etc.) of the portion of the unknown data object may be determined as the representation of the portion and analyzed” where feature identified in header field associated with unknown data object represents footer with uncompressed data signature of the data). 

For claim 18, the combination teaches instructions to decompress the compressed object based on an identification of a compression method and a compressed data size of the compressed object that are provided by the footer features (e.g., size, header fields, etc.) of the portion of the unknown data object may be determined as the representation of the portion and analyzed”). 

For claim 19, the combination teaches wherein the node and the second node comprise a same plurality of decompression capabilities (see Shah, [0067], “decompressing the data according to multiple different compression schemas” representing common set of decompress capabilities). 

20. The non-transitory computer readable storage medium of claim 16, wherein the instructions to locate is based on a fixed known value in the footer.

Claims 4, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhai et al., US 10,572,153 B2 (hereinafter Singhai) in view of Shah et al., US 2018/0150548 (hereinafter Shah) and further in view of McGowan US 2016/0179556 (hereinafter McGowan).

For claim 4, the combination teaches wherein the that protects against data corruption as the compressed object is moved to different nodes by verifying that a buffer of the compressed object is intact (see Singhai, col. 11, lines 30-35 teaches "a receiving computing device may check the compressed validity check metadata 208c to verify the integrity of a transmitted compressed payload 210."  This teaches that the receiving device verifies the integrity of the compressed 

McGowan teaches wherein the compressed data signature comprises a checksum ([0029] teaches storing "a compressed form of the configuration signature, for example, a checksum."  Singhai, as modified, and McGowan are combinable because they are directed to data compression and storage (Singhai col. 2, lines 5-10, McGowan [0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Singhai, to incorporate the above-cited limitations as taught by McGowan with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow user of Singhai to guard against malicious attacks on the host (McGowan [0031]).

As to claim 12, Singhai, as modified, does not expressly teach wherein the compressed data signature comprises a checksum.  However, McGowan teaches wherein the compressed data signature comprises a checksum ([0029] teaches "store a compressed form of the configuration signature, for example, a checksum.")  Singhai, as modified, and McGowan are combinable because they are directed to data compression and storage (Singhai col. 2, lines 5-10, .

Claims 14, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhai et al., US 10,572,153 B2 (hereinafter Singhai) in view of Shah et al., US 2018/0150548 (hereinafter Shah) and further in view of Havlik US Pub. No. 2018/0246645 A1 (hereinafter Havlik).

As to claim 14, Singhai, as modified, does not expressly teach wherein the footer includes a fixed known value that identifies a location of the footer in the compressed object.
However, Havlik teaches wherein the footer includes a fixed known value that identifies a location of the footer in the compressed object ([0025] teaches "Header processing 110 extracts block information from the headers in compressed data blocks 151-153.  Header processing provides the block information 171."  This teaches that the header is part of the compressed data blocks.  [0027] teaches "block information 171 includes the location of the end of 
Singhai, as modified, and Havlik are combinable because they are directed to data compression and storage (Singhai col. 2, lines 5-10, Havlik [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Singhai, to incorporate the above-cited limitations as taught by Havlik with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Singhai to allow header processing to start to process compressed data block while compressed data block is being decoded (Havlik [0030]).

As to claim 20, Singhai as modified, does not expressly teach wherein the instructions to locate is based on a fixed known value in the footer.
However, Havlik teaches wherein the instructions to locate is based on a fixed known value in the footer ([0025] teaches "Header processing 110 extracts block information from the headers in compressed data blocks 151-153.  Header processing provides the block information 171."  This teaches that the header is part of the compressed data blocks.  [0027] teaches "block information 171 includes the location of the end of the header… Since the end of the header is known, the compressed data portion of the block can be queued for decoding while the header for that block is being processed."  This teaches that the 
Singhai, as modified, and Havlik are combinable because they are directed to data compression and storage (Singhai col. 2, lines 5-10, Havlik [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Singhai, to incorporate the above-cited limitations as taught by Havlik with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Singhai to allow header processing to start to process compressed data block while compressed data block is being decoded (Havlik [0030]).


Response to Arguments

Applicant’s arguments with respect to claim(s) rejected under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rasmussen US 2003/0090397. “as shown in the schematic of FIG. 3, the compressed data history includes a stream of data compression method identifiers that can be used to identify the data compression method selected for each of M blocks”
Shalev et al., US 9,569,357.
Armitano, US 2005/0091415. [0020] “The transformation, via the defined protocol, may include various steps, including...compression stage” and “Typically each stage also generates a protocol marker in the content that may be analyzed without reading the entire information content. Each specific protocol transforms content according to a well-known protocol specification,” [0026], “of unique protocol markers from the file 120 and file 135. The markers are derived directly from the underlying information and are uniquely associated with this data. These protocol markers are then compared to quickly determine whether file 120 is identical to file 135” where “protocol maker” represents uncompressed signature?, [0030], “compression state...encoded in the appropriate protocol”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JENSEN HU/Primary Examiner, Art Unit 2169